Title: From Thomas Jefferson to Arthur S. Brockenbrough, 16 March 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

Monticello
Mar. 16. 25.Mr Ownes, who was with me at the University yesterday, a person who has been at the head of great works, and well skilled, informed me of the method of making roads in England, lately adopted, on the plan of McAdams, much superior to the former roads, and much cheaper . I had for some time heard and read a great deal about them. no foundation is to be dug, the road is only smoothed, and shelves from the middle towards the edges 1. inch in 10. feet. the hardest stone is then broken into small peices, no one of them to weigh more than an ounce, and the smaller the better. this is laid on the road to a proper thickness, and duly attended to for some time by smoothing the wheel tracks, until the mass becomes as solid and smooth as a rock, which it soon does. he thought 5. or 6. I. thickness for our walks across the lawn would be abundant, and 10. or 12. I. for our streets. we have so much hard stone, and so near, that this will be our best way of preparing them. we will begin with the cross walks first, by way of trial. this will render it necessary to keep your waggon till it is done. he says the breaking of the stone is the work of children. it is probable our Professors know something of this process. our paling should be very slight, merely of riven slabs. three years last will be enough. friendly salutations.